17‐274‐cv 
Brady v. Goldman, et al. 
                                                                                                  
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL 
RULE  32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS 
COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
 
               At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 1st day of March, two thousand eighteen. 
 
PRESENT:   
               AMALYA L. KEARSE, 
               GUIDO CALABRESI, 
               DENNY CHIN, 
                       Circuit Judges. 

------------------------------------x
 
JAMES H. BRADY, 
                        Plaintiff‐Appellant, 
 
                       v.                                                 17‐274‐cv 
                                                                    
JOHN GOLDMAN, Esq., Individually & as 
member of HERRICK FEINSTEIN LLP, 
JUSTIN BLAKE SINGER, Esq., Individually & 
as member of HERRICK FEINSTEIN LLP, 
DANIEL ROSS MILSTEIN, Esq., Individually 
& as member of GREENBERG TRAURIG LLP, 
STEVEN SINATRA, Esq., Individually & as 
member of GREENBERG TRAURIG LLP, 
RICHARD M. ZUCKERMAN, Esq., 
Individually & as member of DENTONS US 
LLP, JOSEPH P. AUGUSTINE, Esq., 
Individually & as member of AUGUSTINE & 
EBERLE LLP, MARK KENNETH ANESH, 
Individually & as member of LEWIS 
BRISBOIS, BISGAARD & SMITH LP, JAMIE R. 
WOZMAN, Esq., Individually & as member of 
LEWIS BRISBOIS, BISGAARD & SMITH LP, 
JUSTIN Y. K. CHU, Esq., Individually & as 
member of STEPTOE & JOHNSON, ADAM J. 
RICHARDS, Individually & as member of 
OʹREILLY, STOUTENBURG, RICHARDS LLP, 
                   Defendants‐Appellees. 

------------------------------------x
 
FOR PLAINTIFF‐APPELLANT:                 James H. Brady, pro se, Wyckoff, New 
                                         Jersey. 
 
FOR DEFENDANTS‐APPELLEES:                Richard M. Asche, Litman, Asche & 
                                         Gioiella, LLP; Edward J. Reich, Kristen 
                                         B. Weil, Dentons US LLP; Jamie Rebecca 
                                         Wozman, Lewis Brisbois Bisgaard & 
                                         Smith LLP; Jennifer Smith Finnegan, 
                                         Herrick, Feinstein LLP; Joseph P. 
                                         Augustine, Augustine & Eberle LLP; 
                                         Thomas Dewey, Keara A. Bergin, 
                                         Dewey Pegno & Kramarsky LLP; and 
                                         Adam J. Richards, OʹReilly Stoutenburg 
                                         Richards LLP, New York, New York.     
 
          Appeal from a judgment and order of the United States District Court for 

the Southern District of New York (Daniels, J.). 

 
 
                                            2 
     
              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment and order of the district court are 

AFFIRMED as set forth below.   

              Plaintiff‐appellant James H. Brady, proceeding pro se, appeals from the 

district courtʹs judgment entered January 12, 2017 dismissing his complaint with 

prejudice for lack of subject matter jurisdiction and failure to state a claim and denying 

him leave to amend his complaint, and its subsequent order entered February 3, 2017 

imposing a filing injunction.    Brady sued defendants‐appellees, who are the lawyers 

and law firms that represented Bradyʹs adversaries in prior unsuccessful state court 

litigation, for violations of New York Judiciary Law § 487, fraud, intentional infliction of 

emotional distress, and violations of his Fifth and Fourteenth Amendment due process 

and equal protection rights.    Brady also sought to vacate the prior state court 

judgment.    We assume the partiesʹ familiarity with the underlying facts, the procedural 

history of the case, and the issues on appeal. 

              We review de novo dismissals for lack of subject matter jurisdiction 

pursuant to Federal Rule of Civil Procedure 12(b)(1) and dismissals for failure to state a 

claim pursuant to Federal Rule of Civil Procedure 12(b)(6).    Cayuga Nation v. Tanner, 

824 F.3d 321, 327 (2d Cir. 2016) (subject matter jurisdiction); Trs. of Upstate N.Y. Engʹrs 

Pension Fund v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016) (failure to state a claim).  
 
                                            3 
     
               The district court held that it lacked subject matter jurisdiction because 

Brady had failed to adequately plead diversity jurisdiction.    We agree.    The complaint 

fails to allege the citizenship of any of the defendants.    Moreover, while the complaint 

makes two references to the Fifth and Fourteenth Amendments of the United States 

Constitution, it fails to allege any facts to support a federal constitutional claim against 

the defendants, all of whom are private lawyers and law firms.    Likewise, with respect 

to Bradyʹs request to vacate the earlier unfavorable state court judgment, the district 

court correctly held that it lacked subject matter jurisdiction over this claim pursuant to 

the Rooker‐Feldman doctrine.    See Kropelnicki v. Siegel, 290 F.3d 118, 128 (2d Cir. 2002) 

(ʺUnder the Rooker‐Feldman doctrine, lower federal courts lack subject matter 

jurisdiction over claims that effectively challenge state court judgments.ʺ); Rooker v. Fid. 

Tr. Co. 263 U.S. 413, 415‐16 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486‐87 

(1983).     

               The district court dismissed Bradyʹs state law claims with prejudice for 

failure to state a claim.    In the absence of subject matter jurisdiction, however, the 

district court could not have exercised supplemental jurisdiction over the state law 

claims.    Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d Cir. 2017) (holding that the 

district court erred by retaining supplemental jurisdiction over state law claims after 

dismissing federal claims for lack of subject matter jurisdiction).         
 
                                             4 
     
              Finally, the district court imposed a filing injunction requiring Brady to 

seek permission before filing any additional suits pertaining to his prior state court 

litigation.    We review an order imposing a sanction for abuse of discretion.    See 

Gollomp v. Spitzer, 568 F.3d 355, 368 (2d Cir. 2009).    For substantially the reasons stated 

in the magistrate judgeʹs January 10, 2017 report and recommendation, which the 

district court adopted in full, we conclude that the district court did not abuse its 

discretion in imposing the filing injunction.     

              Although the judgment of the district court stated that the dismissal was 

ʺwith prejudice,ʺ a caveat not applicable to dismissals for lack of federal jurisdiction, see 

e.g., Carter v. HealthPort Techs., LLC, 822 F.3d 47, 54‐55 (2d Cir. 2016); Hernandez v. Conriv 

Realty Assocs., 182 F.3d 121, 123 (2d Cir. 1999), we instead understand the district court 

(a) to have meant that the complaint asserts only claims that Brady cannot pursue in 

federal court, and (b) to have had in mind that Brady has been warned by the state 

court not to continue his ʺnear perfect example of frivolous conductʺ in ʺprosecuting 

claims that have either been determined or that he has been told are not ripe,ʺ see Brady 

v. 450 W. 31st St. Owners Corp., 2014 WL 3515939, at *13 (N.Y. Sup. Ct. July 15, 2014).   

 

                                              * * * 



 
                                               5 
     
             We have considered all of Bradyʹs arguments and find them to be without 

merit.    Accordingly, the judgment is deemed amended to incorporate our 

understanding set forth above, and as thus amended is AFFIRMED. 

 
                                       FOR THE COURT:   
                                       Catherine OʹHagan Wolfe, Clerk of Court 




 
                                          6